The statute concerning negotiable warehouse receipts (Code, §§ 10505-10564) undertakes to deal with the *Page 95 
property rights evidenced by such receipts as between the holder and the warehouseman. It does not affect or purport to affect the property rights of the true owner or lienholder who is not a party to the receipt — indeed, the statute recognizes the rights of such person as being unaffected by it. Section 10524. Therefore, the question as to the meaning of that part of the statute which confers negotiability upon receipts had no proper place in the controversy between the parties to this cause, viz. the purchaser of the receipt and the landlord who was not a party to it.
               On Application for Modification of Opinion.